UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6023


MIKE S. SCOTT,

                  Plaintiff – Appellant,

             v.

GARY D. MAYNARD; J. MICHAEL STOUFFER; MR. MILLER; MR. DURST;
MR. ROWLEY; MR. SHEARING; MR. GRAHAM; H. THOMAS; DR.
HOLWAGER,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-03080-AW)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mike S. Scott, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mike    S.    Scott   appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed   the     record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Scott v. Maynard, No. 8:07-cv-03080-AW (D. Md. Dec. 9,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the   court    and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2